Citation Nr: 1525411	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left hip disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left femur disability, currently rated as noncompensably disabling.  

4.  Entitlement to an increased rating for a right femur disability, currently rated as noncompensably disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965, from March 1965 to September 1980, and from February 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a video conference hearing before the Board in March 2015.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's left hip disability has been manifested primarily by pain on motion and flexion of the left hip to no less than 75 degrees; abduction has not been lost beyond 10 degrees and adduction was not limited such that he could not cross his legs.  

2.  The Veteran's right hip disability has been manifested primarily by pain on motion and flexion of the right hip to no less than 65 degrees; abduction has not been lost beyond 10 degrees and adduction was not limited such that he could not cross his legs.  

3.  The Veteran's left femur disability was not manifested by malunion of the femur, fracture of the surgical neck of the femur with false joint, or nonunion of the femur.  

4.  The Veteran's right femur disability is manifested by a moderately-severe injury to Muscle Group XIII.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left hip disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5252 (2014).

2.  Criteria for a rating in excess of 10 percent for a right hip disability are not met.  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5252 (2014).

3.  Criteria for a compensable rating for a left femur disability are not met.  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2014).

4.  Criteria for a 30 percent rating of a right femur disability are met.  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.73, Diagnostic Code 5313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the nature and severity of the service-connected disabilities and whether the Veteran's disabilities had worsened since the last examination.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.   Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service connected disabilities have worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At an October 2009 VA examination, the Veteran reported progressive pain which he described as a dull ache in his left hip.  He reported weakness but no locking, giving way, or instability.  He endorsed weakness following sedentary activity.  The Veteran also reported experiencing a constant dull ache in the right hip and severe intermittent sharp stabbing pain, and lancinating pain with ambulation or attempting to climb stairs or ladders and especially with bending.  He reported stiffness after sedentary activity and constant weakness.  He indicated that the pain worsened with ambulating.  There was no instability, swelling, heat, or erythema.  The examiner noted that the limitations were moderate to severe when ambulating.  The Veteran reported a deep, dull ache on the left which was constantly present if pressure was applied at the thigh or femur.  The Veteran also reported a sharp, deep ache with lateral pressure at the right thigh.  The examiner indicted that the functional impairment was mild with regard to the left hip and right and left femur.  Physical examination revealed that the Veteran ambulated with a right-sided limp.  He used a cane to ambulate long distances.  Some muscle atrophy and wasting of the right thigh was noted as his right thigh measured 45 centimeters while his left thigh measured 46.5 centimeters.  Range of motion of the right hip revealed flexion from 0 to 65 degrees, extension from 0 to 12 degrees, abduction from 0 to 22 degrees, adduction from 0 to 10 degrees, external rotation from 0 to 25 degrees, and internal rotation from 0 to 15 degrees.  Range of motion of the left hip revealed flexion from 0 to 75 degrees, extension from 0 to 15 degrees, abduction from 0 to 26 degrees, adduction from 0 to 12 degrees, external rotation from 0 to 30 degrees, and internal rotation from 0 to 25 degrees.  Range of motion was limited by subjective complaints of discomfort in both hips.  The examiner indicated that there was no [objective] painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no loss of function with repetitive use.  X-rays of the left hip revealed mild degenerative arthritis in the left hip joint with post-operative and posttraumatic changes.  X-rays of the right hip revealed a small amount of heterotropic bone formation superior to the greater trochanter.  The right hip joints appeared maintained.  Postsurgical changes were noted in the right iliac wing.  X-rays of the left femur revealed an old healed fracture of the middle third of the femur. An orthopedic screw was noted in the acetabulum.  The examiner concluded that there was bilateral posttraumatic and postsurgical changes and heterotropic bone formation in both hip joints, greater on the left. The examiner assessed the Veteran with a right hip disorder secondary to intramedullary nail, Schneider's nail, causing moderate loss of flexion and extension secondary to traumatic event with heterotropic bone formation superior to the greater trochanter causing pain and loss of range of motion with moderately severe functional limitation; service connected compound fracture of the right femur with bone graft from right pelvis and Schneider's nail with mild functional limitation; service connected left hip fracture, status post open reduction internal fixation of fractured acetabulum/pelvis with heterotropic bone formation superior to the greater trochanter and myositis ossificans at the fracture site causing loss of range of motion and pain with moderately severe functional limitation; and muscle injury with muscle wasting and weakness of the right thigh, muscle groups XIII and XIV with moderately severe functional limitation.  

At an August 2011 VA examination, the Veteran reported a dull ache in the left hip and episodic sharp pain in the right femur with ambulation.  Range of motion of the right hip revealed flexion to 100 degrees, extension to 30, abduction to 45 degrees, adduction to 60 degrees, and internal rotation to 40 degrees.  Range of motion was limited by hypersensitivity, deconditioning, and age.  The examiner indicated that there was no objective evidence of painful motion and no limitation of movement with repetition.  Abduction was not lost beyond 10 degrees and adduction was not limited such that he could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion of the left hip revealed flexion to 120 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees with no objective evidence of painful motion and no limitation of movement with repetition.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no deformity, malalignment, tenderness, spasms, painful motion, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or abnormal weight bearing.  There was no functional loss and/or functional impairment of the hip and thigh and there was no localized tenderness or pain to palpation of the joints/soft tissues of either hip.  Muscle strength testing of the hips was normal.  There was not malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran occasionally ambulated with a cane.  The examiner noted that there was x-ray evidence of degenerative/traumatic arthritis of the left hip.  The Veteran's hip and thigh conditions were noted not to impact his ability to work.  The Veteran was noted to have minimal functional limitations.       
 
At an April 2012 VA examination, range of motion testing of the right hip revealed flexion to 70 with objective painful motion and extension was greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion testing of the left hip revealed flexion to 95 degrees with objective evidence of painful motion at 95 degrees, left hip extension was greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation of motion of the hip and thigh following repetitive use testing but there was less movement than normal and pain on movement.  Muscle strength testing of the hips was normal.  There was not ankylosis of either hip.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran was noted to have chronic pain associated with stiffness and weakness.  The Veteran ambulated with the use of a cane occasionally.  The examiner indicated that there was degenerative or traumatic arthritis of the bilateral hips.  With regard to the Veteran's hip disabilities impact on his employment, the examiner indicated that the Veteran's was unable to run at all, walk more than five minutes, stand more than 20 minutes, or sit more than 30 minutes.  The examiner assessed the Veteran with mild functional limitations and stated that the hip disability would affect him doing physical employment but would not preclude sedentary work.  

At a March 2015 hearing before the Board, the Veteran testified that he felt increased ratings were warranted for his service connected disabilities because his pain was so intense that he had to stop working.  He indicated that he had pain when he flexed the muscles around his femur.  He reported that he had arthritis of the hips.  He stated that he had sharp pain on his right side and aching on his left side.         

A.  Left Hip

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his left hip disability in June 2009.  The Veteran's 10 percent rating was continued in a March 2010 rating decision under Diagnostic Code 5299-5252.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.

Under Diagnostic Code 5252, a 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees; and, a 40 percent rating is warranted when flexion of the thigh is limited to 10 degrees.  38 C.F.R. § 4.71a.

A review of the examinations of record reflects that the flexion of the left hip was limited to no less than 75 degrees at the examinations of record.  Consequently, the Veteran's left hip disability does not warrant a disability rating in excess of 10 percent under Diagnostic Code 5252.  

The Board will also consider whether any other relevant Diagnostic Codes provide for a rating in excess of 10 percent.  

Diagnostic Code 5250 provides for a 60 percent rating for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating for intermediate ankylosis of the hip; and a 90 percent rating for unfavorable ankylosis of the hip with extremely unfavorable ankylosis, the foot not reaching the ground with crutches necessitated.  

In this case, there is no evidence of ankylosis in the Veteran's left hip, and he has not argued to the contrary.  

Diagnostic Code 5151 provides for a 10 percent rating for limitation of extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a.  In this case, the Veteran is already in receipt of a 10 percent rating for his left hip disability.  Moreover, the evidence of record does not reflect that the Veteran's left hip was manifested by extension limited to 5 degrees at any time. 

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of motion of the thigh, such that the affected leg cannot toe our more than 15 degrees or adduction is limited such that the Veteran cannot cross his legs.  A 20 percent rating is warranted when there is limitation of abduction such that thigh motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a

In this case, there is no evidence that the Veteran's left hip disability was manifested by limitation of abduction such that thigh motion was lost beyond 10 degrees, despite multiple VA examinations throughout the course of his appeal.  Consequently, an increased rating is not warranted under this diagnostic code.  

The Board has considered whether an increased disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.   See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.   38 C.F.R. § 4.59.  In this case, the Veteran has been granted a 10 percent rating for painful motion of the hip joint.  While the Veteran has reported pain during range of motion testing, the examiners of record specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.  Moreover, range of motion did not diminish following repetitive motion.

In sum, the Veteran's left hip disability does not warrant a higher schedular disability rating under any relevant diagnostic codes.  

B.  Right Hip

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his right hip disability in June 2009.  The Veteran's 10 percent rating was continued in a March 2010 rating decision under Diagnostic Code 5299-5252.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.

Under Diagnostic Code 5252, a 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees; and, a 40 percent rating is warranted when flexion of the thigh is limited to 10 degrees.  38 C.F.R. § 4.71a.

A review of the examinations of record reflects that the flexion of the right hip was no less than 65 degrees at the examinations of record.  Consequently, the Veteran's right hip disability does not warrant a disability rating in excess of 10 percent under Diagnostic Code 5252.  

The Board will also consider whether any other relevant Diagnostic Codes provide for a rating in excess of 10 percent.  

Diagnostic Code 5250 provides for a 60 percent rating for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating for intermediate ankylosis of the hip; and a 90 percent rating for unfavorable ankylosis of the hip with extremely unfavorable ankylosis, the foot not reaching the ground with crutches necessitated.  

In this case, there is no evidence of ankylosis in the Veteran's right hip, and he has not argued to the contrary.

Diagnostic Code 5151 provides for a 10 percent rating for limitation of extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a.  In this case, the Veteran is already in receipt of a 10 percent rating for his right hip disability.  Moreover, the evidence of record does not reflect that the Veteran's right hip was manifested by extension limited to 5 degrees at any time. 

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of motion of the thigh, such that the affected leg cannot toe our more than 15 degrees or adduction is limited such that the Veteran cannot cross his legs.  A 20 percent rating is warranted when there is limitation of abduction such that thigh motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a

In this case, there is no evidence that the Veteran's right hip disability was manifested by limitation of abduction such that thigh motion was lost beyond 10 degrees.  Consequently, an increased rating is not warranted under this diagnostic code.  

The Board has considered whether an increased disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.   See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.   38 C.F.R. § 4.59.  In this case, the Veteran has been granted a 10 percent rating for painful motion of the hip joint.  While the Veteran has reported pain during range of motion testing, the examiners of record specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, the pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.  Moreover, repetitive motion was not shown to further limit range of motion in the right hip.

In sum, the Veteran's right hip disability does not warrant a higher schedular disability rating under any relevant diagnostic codes.  

C.  Left Femur

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his left femur disability in June 2009.  The Veteran's noncompensable (0 percent) rating was continued in a March 2010 rating decision under Diagnostic Code 5255.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.

Diagnostic Code 5255 provides for a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent disability rating is warranted for malunion of the femur with moderate knee or hip disability; a 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is warranted for a fracture of the surgical neck of the femur with false joint; or, nonunion of the femur without loose motion, weight-bearing preserved with aid of brace; an 80 percent rating is awarded for nonunion of the femur with loose motion (spiral or oblique fracture); or, fracture of the shaft of the femur or anatomical neck of the shaft.  38 C.F.R. §4.71a.

In this case, the examinations of record do not reflect that the Veteran has been assessed with malunion or nonunion of the femur at any time.  Consequently, the Veteran's left femur disability does not warrant a compensable rating at any time during the pendency of the appeal.  

The Board has determined that there are no other more appropriate Diagnostic Codes to consider with regard to the left femur disability.  As such, an increased rating is not warranted.  

D.  Right Femur

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his right femur disability in June 2009.  The Veteran's noncompensable (0 percent) rating was continued in a March 2010 rating decision under Diagnostic Code 5255.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.

In this case, while the Veteran was granted a noncompensable disability rating for his right femur disability under Diagnostic Code 5255, which refers to impairment of the femur, a review of the relevant medical evidence reflects that the Veteran's right femur disability is more appropriately rated under Diagnostic Code 5313 which refers to a muscle injury of the pelvic girdle and thigh.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. 

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

At the October 2009 VA examination, the Veteran was noted to have muscle atrophy and wasting of the right thigh as his right thigh measured 45 centimeters while his left thigh measured 46.5 centimeters.  The examiner assessed the Veteran with muscle injury with muscle wasting and weakness of the right thigh, muscle groups XIII and XIV with moderately severe functional limitation.

Diagnostic Code 5313 applies to Muscle Group XIII. The function of that muscle group is extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with other muscles to synchronize simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over- pulley action at the knee joint.  A noncompensable (0 percent) rating is assigned for slight muscle injury; a 10 percent rating is assigned for moderate injury; a 30 percent rating is assigned for moderately severe injury; and a 40 percent rating is assigned for severe muscle injury.  38 C.F.R. § 4.73.

Diagnostic Code 5314 applies to Muscle Group XIV.  The function of that muscle group is extension of the knee (2, 3, 4, 5); simultaneous flexion of the hip and flexion of the knee (1); tension of the fascia lata and iliotibial (Massiat's) band, acting with XVII (1) in postural support of the body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  A noncompensable (0 percent) rating is assigned for slight muscle injury; a 10 percent rating is assigned for moderate injury; a 30 percent rating is assigned for moderately severe injury; and a 40 percent rating is assigned for severe muscle injury.  38 C.F.R. § 4.73.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).

In this case, the Board finds that the Veteran's right femur disability warrants a 30 percent rating under Diagnostic Code 5313 as he has been found to have a moderately severe muscle injury to Muscle Group XIII.  Although the October 2009 examiner also indicated a muscle injury to Muscle Group XIV, as noted, the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  As such, the Veteran may not be assigned two ratings under two different muscle injury codes.  Additionally, the rating criteria for Diagnostic Code 5314 also provide for a 30 percent rating for a moderately severe muscle injury to Muscle Group XIV.  

The Board notes that a severe muscle injury is not seen.  

VA regulations explain that a moderately severe disability of muscles contemplates a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of
soft parts, and intermuscular scarring.  

The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of
inability to keep up with work requirements.

Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with
sound side demonstrate positive evidence of impairment.

Conversely, a severe disability of muscles contemplates a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture
with extensive debridement, prolonged infection, or sloughing of soft parts,
intermuscular binding and scarring.
The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, with a record of consistent complaint of cardinal signs and symptoms of muscle disability that is worse than those shown
for moderately severe muscle injuries, and, if present, evidence of inability to
keep up with work requirements.

Objective findings should include ragged, depressed, and adherent scars indicating
wide damage to muscle groups in missile track. Palpation should show loss of deep
fascia or muscle substance, or soft flabby muscles in wound area.  Muscles should swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the
uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing
group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Here, while some atrophy was shown, providing the basis for the compensable rating that was assigned, the fact is that the extent of the muscle injury is simply not compatible with a severe muscle injury.  For example, ragged scarring is not present, and there is simply no history of shattering of bones, or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts,
intermuscular binding and scarring that is expected with a severe muscle injury.  The examiner who noted the atrophy found that the functional impairment was moderately severe in nature.  It was also noted that the Veteran had full strength in this right lower extremity.

As such, the Board concludes that a severe muscle injury is not present.
The Board has considered whether the diagnostic code for rating disabilities of the femur is more appropriate.  However, the Veteran would not warrant a compensable rating under Diagnostic Code 5255 as there is no evidence that he has malunion of the femur.  38 C.F.R. §4.71a.  No other relevant diagnostic codes are available to rate this disability.  

As such, a rating of 30 percent for the Veteran's right femur disability is granted under Diagnostic Code 5313.  38 C.F.R. § 4.73.

E.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's left and right hip disabilities or his left and right femur disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms of his bilateral hip and bilateral femur disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  That is, the schedular rating criteria contemplated pain, limitation of motion, and stability, as well the muscle damage to his right thigh, and symptoms such as atrophy.  As such, the schedular rating criteria is felt to adequately describe the Veteran's bilateral hip and bilateral femur symptomatology, and therefore referral for consideration of extraschedular ratings is not warranted. 


ORDER

An increased rating for a left hip disability, currently rated as 10 percent disabling is denied.

An increased rating for a right hip disability, currently rated as 10 percent disabling is denied.

An increased rating for a left femur disability, currently rated as noncompensably disabling is denied.  

A 30 percent rating for a right femur disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for a TDIU can be reached.  

Given the fact that an increased rating for the Veteran's right femur disability has been granted in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating being assigned and the effective date to be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of the additional disability rating and effective date. 

Accordingly, the case is REMANDED for the following action:

Once the 30 percent disability rating for the right femur has been factored into the Veteran's combined disability rating and an effective date has been assigned to this disability, and following any necessary development, readjudicate the TDIU claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


